Case 2:21-cv-11265-SFC-EAS ECF No. 1, PagelD.1 Filed 05/27/21 Page 1 of 25

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

 

MARCUS WELLS,
Plaintiff,

Case No.: 21-cv-11265
VS. Honorable:
Magistrate Judge:

FARMINGTON PUBLIC SCHOOLS;
and ELLEN ELY, in her individual and
official capacity;

Defendants.

Mungo & Mungo at Law, PLLC
Attorneys for Plaintiff

31700 Telegraph Rd., Ste 250
Bingham Farms, MI 48025
(248)792-7557 (phone)
(248)792-7303 (fax)
Caseaction@Mungoatlaw.com

COMPLAINT AND JURY DEMAND
NOW COMES Plaintiff MARCUS WELLS by and through his attorneys,
Mungo & Mungo at Law, PLLC., and for his Complaint against the above-named

Defendants, states as follows:
PRELIMINARY STATEMENT

Li. This is a Civil Rights action in which Plaintiff, MARCUS WELLS
Case 2:21-cv-11265-SFC-EAS ECF No. 1, PagelD.2 Filed 05/27/21 Page 2 of 25

(M.W.), seeks relief from Defendants for violation, under color of state law, of his
rights, privileges, and immunities secured by the Civil Rights Act of 1871, 42 U.S.C.
§ 1983, the Fourteenth Amendment to the United States Constitution, and the
Constitution and laws of the State of Michigan, all resulting in injury to Plaintiff.

2 On or about November 4, 2019, Plaintiff, then a 17-year-old 11™ grader
at Defendant Farmington Public Schools’ Central High School, was called
“NIGGER” by Defendant teacher, ELLEN ELY, out loud and in front of her entire
class. In 2019, FARMINGTON PUBLIC SCHOOLS suspended/expelled Plaintiff
from school on the basis of his race.

3 There has been no dispute as to whether or not Defendant Ely called
Plaintiff “Nigger” because multiple witnesses have confirmed that she did through
written and verbal statements to agents, servants, and/or employees of Defendant
FARMINGTON PUBLIC SCHOOLS.

4, The public humiliation, and ridicule of M.W. was undertaken pursuant
to the intentional and deliberate actions of ELEN ELY and the deliberate and
indifferent supervision, discipline and or enforcement of school rules and regulations

pertaining to the school staff, including Defendant ELY and pursuant to the racially

discriminatory customs, practices, and policies of Defendant FARMINGTON

PUBLIC SCHOOLS.
Case 2:21-cv-11265-SFC-EAS ECF No. 1, PagelD.3 Filed 05/27/21 Page 3 of 25

JURISDICTION

5. Jurisdiction is conferred upon this Court by 28 U.S.C. §§ 1331 and
1343(a)(3) and (4), as this action seeks redress for the violation of Plaintiffs’
Constitutional and Civil Rights and this Court has supplemental jurisdiction
pursuant to 28 U.S.C. § 1367. Plaintiffs’ claim for declaratory relief is authorized by
28 U.S.C. §§ 2201 and 2202 and Rule 57 of the Federal Rules of Civil Procedure.

VENUE

6. Venue is proper in the United States District Court for the Eastern

District of Michigan pursuant to 28 U.S.C. § 1391(b)(2), because this is the judicial

district in which the events giving rise to the claim occurred.

JURY DEMAND
Ti Plaintiffs demand a trial by jury in this action on each and every one of
his claims.
PARTIES

8. Plaintiff MARCUS WELLS is a citizen of the United States and at all
times material to this action was a resident of Detroit, MI, within the Eastern District
of Michigan.

9, Plaintiff Marcus Wells is African-American.

10. Defendant FARMINGTON PUBLIC SCHOOLS (hereinafter “FPS”)
Case 2:21-cv-11265-SFC-EAS ECF No. 1, PagelD.4 Filed 05/27/21 Page 4 of 25

is a public school district, so authorized under the laws of the State of Michigan, that
operates Farmington Central High School, as a part of its responsibilities and
services. At all relevant times herein, Defendant FPS acted under color of regulation,
usage, custom, and law, and pursuant to its policies and practices.

11. Defendant ELLEN ELY (hereinafter “ELY”) was, at all times material to
this action, an administrator and/or teacher employed by FPS. Defendant ELY is
sued in both her individual and official capacities. At all relevant times herein,
Defendant ELY acted deliberately and intentionally to violate MW’s Constitutional,
Federal and State Statutorily protected rights to be free from race discrimination.
Same was done under color of regulation, usage, custom, and law, and pursuant to
the policies and practices of Defendant FPS.

12. Defendant Farmington Public Schools participated and/or acquiesced in the
following constitutional violations including, but not limited to, these forms of
participation:

a. Authorization and/or ratification to violate Plaintiff's constitutional
rights;

b. Ex post facto ratification thereof;

c. As the supervisory authority over Farmington Central High School,

created, promulgated and maintained customs, policies and practices
that were likely to lead to and/or were a moving force in the punishment

and humiliation of Plaintiff; and

d. Failure to train, supervise and discipline the FPS employees and refusal
to enforce the laws prohibiting discrimination against African

4
Case 2:21-cv-11265-SFC-EAS ECF No. 1, PagelD.5 Filed 05/27/21 Page 5 of 25

Americans.

FACTS

13. On or about November 4, 2019, Plaintiff was attending Farmington
Central High School (FCHS) as an 11" grader.

14. Defendant ELY was teaching Math class which Plaintiff was attending.

15. At some point during the class session, Plaintiff was threatened by
another student.

16. After threatening Plaintiff, the other student began to approach
Plaintiff. As Plaintiff stood up to defend himself from the actions of the other
student, Defendant ELY physically approached plaintiff, coming within arm’s
length of plaintiff, reached out her hand as to physically grab plaintiff and in the
process called plaintiff out loud and within earshot of plaintiff's classmates a
“NIGGER” !

17. By the foregoing acts, Defendants discriminated against Plaintiff on the
basis of his race, to wit, African American.

18. By the foregoing acts, Defendants created a hostile educational
environment for Plaintiff and other African American students on the basis of race.

19. These acts of Defendant ELY were facilitated by the policies, practices
and/or customs, as well as the subsequent and on-going participation and ratification

of Defendant FPS.
Case 2:21-cv-11265-SFC-EAS ECF No. 1, PagelD.6 Filed 05/27/21 Page 6 of 25

20. Among other policies, practices, and/or customs, Defendant FPS:

a. Failed to train, supervise, and/or discipline administrators, teachers and
other employees and agents of Defendant FPS, with regard to racial
discrimination and racial harassment;

b. Failed to train, supervise, and/or discipline administrators, teachers and
other employees and agents of Defendant FPS, as to the impropriety of

using their authority and power to racially discriminate against
students;

c. Failed to train, supervise, and/or discipline administrators, teachers, and
other employees and agents of Defendant FPS, that they may not assault
students; and

d. Maintained a policy, practice, and/or custom of differential treatment
and discipline of African-American students as compared to White
students, to wit, expelling/suspending African American students on
the basis of race.

21. During the 2018 and 2019 school year, Plaintiff was suspended from
school on three separate occasions.

22. The reasons given by FPS for the said suspensions were a pretext for
FPS’s real reason, i.e. Plaintiff was an African American.

23. Plaintiff's similarly situated white classmates and other white FPS
students were not suspended for the same or similar conduct and or based on their
race.

24. Defendant FPS acting under the color of regulation, usage, custom and

law and pursuant to its policies and practices suspended and or expelled African
American students, including plaintiff at a disproportionate rate compared to FPS’

white students. (See example of suspensions data and expert’s opinion attached

6
Case 2:21-cv-11265-SFC-EAS ECF No.1, PagelD.7 Filed 05/27/21 Page 7 of 25

hereto).

25. Defendant FPS’s established policies, practices, customs, and usages
were a moving force behind the constitutional violations, suffered by Plaintiff
herein.

26. Plaintiffs injuries were caused by the intentional acts of Defendants
and were reasonably foreseeable.

27. Plaintiff suffered damage to his education and educational future, and
further suffered humiliation, embarrassment, degradation, emotional and
psychological injury, past, present and future, all proximately caused by the public
ridicule, and public humiliation and violations of his constitutional and statutory
rights caused by Defendants herein, inflicted under color of law and pursuant to the
unlawful customs, policies, and practices of Defendant FPS.

CLAIMS
FIRST CLAIM FOR RELIEF
42 U.S.C. § 1983
Fourteenth Amendment Equal Protection
Against All Defendants

28. Plaintiff incorporates by reference the allegations set forth in the

foregoing paragraphs, as if fully set forth herein.

29. Atall times alleged herein, Defendant ELY was a person acting under

the color of law.
Case 2:21-cv-11265-SFC-EAS ECF No. 1, PagelD.8 Filed 05/27/21 Page 8 of 25

30. The Equal Protection clause of the Fourteenth Amendment to the
United States Constitution requires that when a state establishes a public school
system (as in Michigan), no child living in that state may be denied equal access to
schooling on the basis of their race nor discriminated against in any way based on
race.

31. Defendant ELY and FPS intentionally deprived Plaintiff of equal
access to education and otherwise discriminated against Plaintiff based upon his
race, by creating a racially hostile educational environment, because of Plaintiff’s
race, to wit, African-American.

32. Plaintiffs constitutional rights were clearly established at the time of
the misconduct because a reasonable official and or teacher would understand that
such acts would cause a deprivation of MW’s right.

33. At all times herein, the individually named and identified Defendants
intentionally discriminated against Plaintiff based on his race in all manner of ways
as set forth herein all in violation of 42 U.S.C. §1983.

34. Defendant FPS intentionally discriminated against Plaintiff by
suspending plaintiff from FPS because of Plaintiff's race.

35. Defendant’s deliberate conduct was the moving force behind Plaintiff's
deprivation of his constitutional right to the quality of education that Caucasian

students are provided.
Case 2:21-cv-11265-SFC-EAS ECF No. 1, PagelD.9 Filed 05/27/21 Page 9 of 25

36. As a direct and proximate result of Defendant’s actions, Plaintiff
sustained, inter alia, the following injuries which were a foreseeable consequence

of Defendant’s actions:

a. Conscious psychological and emotional pain, suffering, anguish,
distress, and fear, past and future;

b. Plaintiff's constant and on-going sense of uncertainty and insecurity
with regard school and schooling; and

c. Disruption of Plaintiff's education, including the loss of friends,
teachers, and counselors.

SECOND CLAIM FOR RELIEF
Violation of 42 U.S.C. § 1983
Fourteenth Amendment SUBSTANTIVE DUE PROCESS
As to all Defendants

37. Plaintiff incorporates by reference the allegations set forth in the
foregoing paragraphs, as if fully set forth herein.

38. At all times herein Defendants owed to Plaintiff a duty to protect
Plaintiff from and provide an educational environment free of racial discrimination
and/or harassment.

39. In their actions, set forth above, Defendants FPS and ELLEN ELY
knowingly and/or with deliberate indifference violated the Plaintiff's clearly
established fundamental right to be free from racial discrimination and harassment,

unreasonable punishment, public humiliation, degradation and embarrassment based

on his race and for no valid or reasonable educational purpose whatsoever, as
Case 2:21-cv-11265-SFC-EAS ECF No. 1, PagelD.10 Filed 05/27/21 Page 10 of 25

secured by the Fourteenth Amendment to the United States Constitution.

40. Furthermore, the above referenced punishment, humiliation,
degradation and embarrassment invaded and violated Plaintiffs sense of conscience
and ethics, as secured by the Fourteenth Amendment to the United States
Constitution.

41. Defendant’s conduct was so egregious and so outrageous that it shocks
the contemporary conscience, and it constituted an arbitrary exercise of
governmental power, unjustified by any legitimate educational or governmental
interest.

42. Defendants caused these violations in part through the following
conduct:
a. They affirmatively undertook deliberate actions that resulted in M.W.
being assaulted against his will by ELEN ELY, for no valid

educational purpose whatsoever; and

b. Their actions were clearly unreasonable, excessive and abusive.

c. Suspending the Plaintiff because of his race to wit, African American.
43. Asadirect and proximate result of the aforementioned actions taken
by Defendants FPS and ELLEN ELY, Plaintiff sustained the following
injuries and damages:

a. Conscious psychological and emotional pain, suffering, anguish,
distress, and fear, past and future.

10
Case 2:21-cv-11265-SFC-EAS ECF No. 1, PagelD.11 Filed 05/27/21 Page 11 of 25

b. A constant and on-going sense of uncertainty and insecurity with
regard school and schooling; and

c. Disruption of his school situation, including the loss of friends,
teachers, and counselors.

THIRD CLAIM FOR RELIEF
42 U.S.C. § 1983

MONELL CLAIM
Against Defendant FARMINGTON PUBLIC SCHOOLS

44. Plaintiff incorporates by reference the allegations set forth in the
foregoing paragraphs, as if fully set forth herein.

45. Section 1983 provides, in pertinent part, that “[e]very person who,
under color of any statute, ordinance, regulations, custom, or usage, of any State ...
subjects or causes to be subjected, any citizen of the United States or other person
within the jurisdiction thereof to the deprivation of any rights, privileges, or
immunities secured by the Constitution and laws, shall be liable to the party injured”.
42 U.S.C. § 1983.

46. The Equal Protection clause of the Fourteenth Amendment to the
United States Constitution requires that when a state establishes a public school
system (as in Michigan), no child living in that state may be denied equal access to
schooling on the basis of their race and or discriminated against because of their race
i.e., African American.

47. Defendant FPS, through its final decision-making authority,

11
Case 2:21-cv-11265-SFC-EAS ECF No. 1, PagelD.12 Filed 05/27/21 Page 12 of 25

established, promulgated, and implemented the following customs, usages,

practices, and/or policies:

a.

48.

Failing to train, supervise, and/or discipline administrators, teachers
and other employees and agents of Defendant FPS, with regard to racial
discrimination and racial harassment against African American
students and teachers;

Failing to train, supervise, and/or discipline administrators, teachers
and other employees and agents of Defendant FPS, as to the
impropriety of using their authority and power to racially discriminate
against students;

Failing to train, supervise, and/or discipline administrators, teachers,
and other employees and agents of Defendant FPS, that they may not
assault students based on race, to wit, African Americans;

Specifically ratifying—and therefore adopting as policy — the actions
of Defendant ELY, whereby Plaintiff was assaulted, humiliated, and
ridiculed because of his race, African Americans; and

Maintaining a policy of differential treatment and discipline of African
American students, including but not limited to suspensions and
expulsions.

Each of these aforementioned policies, customs, practices, and usages

set forth above were known by Defendant FPS to be highly likely and probable to

cause violations of the constitutional rights of African American students, in

particular Plaintiff herein.

49.

Defendants’ deliberate conduct was the moving force behind Plaintiff's

deprivation of his constitutional right to the quality of education that Caucasian

students are provided.

50.

As a direct and proximate result of these FPS customs, policies and

12
Case 2:21-cv-11265-SFC-EAS ECF No. 1, PagelD.13 Filed 05/27/21 Page 13 of 25

practices, Plaintiffs sustained, inter alia, the following injuries which were a

foreseeable consequence of Defendants’ actions:

d. Conscious psychological and emotional pain, suffering, anguish,
distress, and fear, past and future;

e. Plaintiffs constant and on-going sense of uncertainty and insecurity
with regard school and schooling; and

f. Disruption of Plaintiff's education, including the loss of friends,
teachers, and counselors.

FOURTH CLAIM FOR RELIEF

VIOLATIONS OF TITLE VI OF THE CIVIL RIGHTS ACT OF 1964
AGAINST DEFENDANT FPS AND
DEFENDANT ELY IN HER OFFICIAL CAPACITY

51. Plaintiff incorporates by reference the allegations set forth in the
foregoing paragraphs, as if fully set forth herein.

52. Title VI of the Civil Rights act prohibits intentional discrimination on
the basis of “race, color, or national origin” by any federally assisted program or
activity. 42 U.S.C. § 2000d.

53. Defendant FPS is subject to this mandate because it is a public
education entity which received federal financial assistance at all material times.

54. <A “program or activity” under Title VI includes “ta local educational
agency...system of vocational education, or other school system.” 42 U.S.C. §
2000d-4a(2)(B).

55. Defendant FPS is a “program or activity” under Title VI.

13
Case 2:21-cv-11265-SFC-EAS ECF No. 1, PagelD.14 Filed 05/27/21 Page 14 of 25

56. Defendant ELY was, at all relevant times, an employee and agent of
Defendant FPS responsible for, inter alia, teaching Math to students of FPS and
maintaining a safe and discrimination-free educational environment.

57. Defendant ELY discriminated against Plaintiff by intentionally calling
him a racial slur, to wit, “NIGGER” and assaulting Plaintiff based on his race, while
conducting her Math class. At all times, Defendant ELY was acting within the scope
of her official duties as a teacher for Defendant FPS.

58. Defendant ELY’s discrimination was so severe and objectively
offensive that it effectively deprived Plaintiff of the same educational resources and
activities as those enjoyed by White students.

59. Defendant FPS had actual and/or constructive notice of Defendant
ELY’s racial discrimination against African Americans and in particular, Plaintiff,
and her creation of an objectively hostile educational environment on the basis of
race.

60. Defendant FPS failed to take appropriate responsive action against
Defendant ELY’s intentional racial discrimination and creation of a hostile
educational environment on the basis of race.

61. Defendant FPS deliberately practices intentional and unlawful
discrimination against African Americans by intentionally suspending and expelling

African Americans based on their race at a disproportionate rate as compared to its

14
Case 2:21-cv-11265-SFC-EAS ECF No. 1, PagelD.15 Filed 05/27/21 Page 15 of 25

White student population.

62. Asadirect and proximate cause of Defendants’ deliberate indifference
and intentional discrimination, Plaintiff suffered, inter alia, the following injuries
which were a foreseeable consequences of Defendants’ actions:

a. Conscious psychological and emotional pain, suffering, anguish,
distress, and fear, past and future;

b. Constant and on-going sense of uncertainty and insecurity with regard
school and schooling; and

c. Disruption of Plaintiff's education, including the loss of friends,
teachers, and counselors.

FIFTH CLAIM FOR RELIEF

VIOLATIONS OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT
AGAINST ALL DEFENDANTS

63. Plaintiff incorporates by reference the allegations set forth in the
foregoing paragraphs, as if fully set forth herein.

64. Pursuant to the Michigan Elliott Larsen Civil Rights Act (“ELCRA”),
an educational institution may not “[d]iscriminate against an individual in the full
utilization of or benefit from the institution, or the services, activities, or programs
provided by the institution because of religion, race, color, national origins, or sex.”
M.C.L. § 37.2402(a).

65. In addition, under the ELCRA, a person may not “[d]eny an individual

the full and equal enjoyment of the goods, services, facilities, privileges, advantages,

15
Case 2:21-cv-11265-SFC-EAS ECF No. 1, PagelD.16 Filed 05/27/21 Page 16 of 25

or accommodations of a place of public accommodation or public service because
of religion, race, color, national origin, age, sex, or marital status.” M.C.L. §
37.2302(a).

66. Defendant ELY violated the foregoing provisions of the ELCRA by
assaulting, harassing and discriminating against Plaintiff because of his race and
creating a racially hostile environment for Plaintiff and other African American
students.

67. Defendant FPS is vicariously liable for the racially hostile and
discriminatory acts of Defendant ELY.

68. Further, Defendant FPS failed to adequately respond to complaints of
Defendant ELY’s racial harassment and discrimination.

69. Defendant FPS discriminated against Plaintiff by including but not
limited to Defendant, FPS’ unlawful suspension of Plaintiff based on Plaintiff’ s race,
Defendants denied Plaintiff full utilization and/or benefit of an educational
institution and a public service because of his race.

70. As a direct and proximate cause of Defendants’ violation of the
ELCRA, Plaintiff suffered, inter alia, the following injuries which were a
foreseeable consequences of Defendants’ actions:

d. Conscious psychological and emotional pain, suffering, anguish,
distress, and fear, past and future;

e. Constant and on-going sense of uncertainty and insecurity with regard

16
Case 2:21-cv-11265-SFC-EAS ECF No. 1, PagelD.17 Filed 05/27/21 Page 17 of 25

school and schooling; and

f. Disruption of Plaintiff's education, including the loss of friends,
teachers, and counselors.

SIXTH CLAIM FOR RELIEF

ASSAULT AGAINST DEFENDANT ELY

71. Plaintiff incorporates by reference the allegations set forth in the
foregoing paragraphs, as if fully set forth herein.

72. On or about November 4, 2019, Defendant ELY intentionally and
physically approached Plaintiff and came within arm’s length of Plaintiff, reached
out her hand as to physically grab plaintiff and in the process called plaintiff, out
loud within earshot of Plaintiff's classmates, a “NIGGER” !

73. The foregoing actions by Defendant ELY were an intentional, unlawful
threat or offer to do bodily injury to Plaintiff by force and/or unauthorized or
offensive touching to Plaintiffs person.

74. Defendant ELY, under the circumstances created well-founded fear of
imminent peril in Plaintiff.

75. Defendant ELY had the apparent ability to carry out the act of bodily

injury and/or unauthorized or offensive touching of Plaintiff if not prevented.

76. Plaintiff was lawfully on the premises as he was a student to Defendant

ELY’s class.

17
Case 2:21-cv-11265-SFC-EAS ECF No. 1, PagelD.18 Filed 05/27/21 Page 18 of 25

77. Defendant ELY’s actions were an assault upon Plaintiff in violation of
Michigan common law.

78. As a direct and proximate cause of Defendant ELY’s violation of
Michigan common law, Plaintiff suffered, inter alia, the following injuries which
were a foreseeable consequences of Defendant’s actions Conscious psychological

and emotional pain, suffering, anguish, distress, and fear, past and future.

SEVENTH CLAIM FOR RELIEF

INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
AGAINST DEFENDANT ELY

79. Plaintiff incorporates by reference the allegations set forth in the
foregoing paragraphs as if fully set forth herein.

80. On or about November 4, 2019, Defendant ELY intentionally and
physically approached Plaintiff and came within arm’s length of Plaintiff, reached
out her hand as to physically grab plaintiff and in the process called plaintiff, out
loud within earshot of Plaintiff's classmates, a “NIGGER” !

81. Defendant ELY’s actions against Plaintiff MW are extreme and
outrageous and is the type of conduct that falls outside all bounds of human decency,

thus shocking the human conscious.

18
Case 2:21-cv-11265-SFC-EAS ECF No. 1, PagelD.19 Filed 05/27/21 Page 19 of 25

82. Defendant ELY acted with the intent to cause Plaintiff MW emotional
distress or with a reckless disregard as to whether her actions would lead to said
emotional distress.

83. Defendant ELY’s conduct as outlined above was for an ulterior motive
or purpose.

84. Defendant ELY’s actions are a direct and proximate cause of Plaintiff
MW’s emotional distress.

85. Plaintiff MW suffered severe emotional distress as a result of

Defendant ELY’s conduct in violation of Michigan’s common law.

WHEREFORE, Plaintiff demands the following relief against all Defendants,
jointly and severally, for the violation of his rights as set forth herein:

a. A declaration that Defendants violated the Constitutional rights of
Plaintiff;

b. A declaration that Defendant FPS maintains unlawful customs, policies,
and practice of disproportionate suspensions and/or expulsions of African
Americans based on race including plaintiff herein;

c. Defendant FPS be ordered to immediately cease and desist from its
disparately suspending/expelling African American students and to
provide reports every six months for a five-year period detailing its
expulsion and suspension of its African American students compared to
that of its White students.

19
Case 2:21-cv-11265-SFC-EAS ECF No. 1, PagelD.20 Filed 05/27/21 Page 20 of 25

d. Non-economic damages including but not limited to embarrassment,
humiliation, emotional distress, mortification and frustration, experienced
by Plaintiff and caused by Defendants’ unlawful, unconstitutional, and
unjustified conduct, in an amount determined by a jury to be fair, just, and
reasonable and in conformity with the evidence at trial;

e. Attorneys’ fees and costs, as allowed, pursuant to 42 U.S.C § 1988 and or
allowed under the law; and

f. Such other and further legal and/or equitable relief as appears just and
proper to the Court or the jury in its discretion.

g. Punitive damages against Defendants in the amount of $5,000,000.00.

h. Exemplary damages against the Defendants to the extent allowable by
law.

May 27, 2021 Respectfully submitted,

MUNGO & MUNGO AT LAW, PLLC

By: /s/Leonard Mungo
Mungo & Mungo at Law, PLLC
Attorneys for Plaintiff

31700 Telegraph Rd., Ste 250
Bingham Farms, MI 48025
(248)792-7557 (phone)
(248)792-7303 (fax)
Caseaction@Mungoatlaw.com

20
Case 2:21-cv-11265-SFC-EAS ECF No. 1, PagelD.21 Filed 05/27/21 Page 21 of 25

 

 

 

 

 

 

 

 

 

 

 

 

2018-2019 Suspension Data
OSS SSE African
American Caucasian
# % # %
Suspended 139 | 5.8% 141 2.8%
Not Suspended 2265 | 94.2% | gag 97.2%
Total Census 2404 . 4990

 

 

 

 

 

 

 

 
Case 2:21-cv-11265-SFC-EAS ECF No. 1, PagelD.22 Filed 05/27/21 Page 22 of 25

 

%EL'S GbZL %LzZ0
%b6'9 Zzz %0L'S EbL %Eb'O
WELZL BOL MEO Lb 6170

‘PGE LPS bE HL O82 BK0ZO

 

%LV9G OBly “KOLO 2 %SO'O Z JO }DUISIGJOOUDS WEY HED OSZEd

HELE £62 %SES Bre %“Z00 Z Ayunumuey vot] ANOS OPZED
lS L0% KLEE BZ KO eb ARIMUUOD WOO B487 OEZES
%OZ) Ol %érL ZEL “EO FE sjooyos AayeA UCINH OZZEg

Lb 25 = «%BLO (OF ‘EEO ZL RuIsigMoys eay AWOL OLZE9
%OL'SS OPT %LS PL OBER %SL'O PP soars 9iGng uoBumUR 9OZE9

      

   

) %0L9 16h She cel EBL OL “‘KSL'O EL AyuMUWe UOISUEID OGLED
: ‘Suedsiq 0 UeQWeuy = ayIoeqyuelsy —_—UeIpuT eweN PESIG apop
Rs ueopy ueayeury »MIsIC
| 61L0z - 8L0z
S}LISIG [oOYDS Aq poday snsue5 jeipey #
UY Re WP aah
Se % 3° ee

fprasin seats, Sonal
SSV°“78we'4

ele snsuap
Case 2:21-cv-11265-SFC-EAS ECF No. 1, PagelD.23 Filed 05/27/21 Page 23 of 25

2013-2019 Data: Comparing Suspension Percentages to Census Percentages

  
 

 

Farmington Public Schoots
are African-American.
Therefore, proportionate
suspensions would fall closer
to the 25% proportionate
level.

  

e From Sept 2013 through Nov
2019, 53% of all suspensions
were African American
students.

 

 

2013-2019 Suspension Data

 

 

Estimated Total # Suspended % of Total % of Total Population
Suspensions Suspensions (2018-2019 Census Data)
Group N xX p Binomial p
African American 2102 1110 52.8% 25.20% 0.00
Caucasian 2102 885 42.1% 52.31% 0.00

 

ls the percentage of African Americans who are suspended (52.8%) greater than the percentage of
African Americans in the Farmington School District population (25.20%)?

e Yes, the difference is statistically significant.

is the percentage of Caucasians who are suspended (42.1%) less than the percentage of Caucasians in
the Farmington School District population (52.31%)?

e Yes, the difference is statistically significant.
Case 2:21-cv-11265-SFC-EAS ECF No. 1, PagelD.24 Filed 05/27/21 Page 24 of 25

2018-2019 Data: Comparing African American Suspension Percentages to Caucasian Suspension

Percentages

    

Recent Trend (Sept 2018 te Nov 2019):

 

e From Sept 2013 through July | General Education Suspensions by
2018 within Farmington, 55%

of all suspensions were
African American students.

e From Sept 2018 through Nov
2019 within Farmington, 47%
of all suspensions were
African American students.

 

 

2018-2019 Suspension Data

 

 

African American Caucasian
# % # %
Suspended 139 5.78% 141 2.83%
Not Suspended 2265 94.22% 4849 97.17%
Total Census 2404 4990

 

Is the percentage of African Americans who are suspended (5.78%) greater than the percentage of

Caucasians who are suspended (2.83%)?

e Yes, the difference is statistically significant.
Case 2:21-cv-11265-SFC-EAS ECF No. 1, PagelD.25 Filed 05/27/21 Page 25 of 25

UNITED STATES DISTRICT COURT
EASTERNDISTRICT OF MICHIGAN
SOUTHERN DIVISION

 

MARCUS WELLS,
Plaintiff,
Case No.:21-cv-11265
Vs. Honorable:
Magistrate Judge:
FARMINGTON PUBLIC SCHOOLS:
and ELLEN ELY, in her individual and
official capacities;
Defendants.

Mungo & Mungo at Law, PLLC
Attorneys for Plaintiff

31700 Telegraph Rd., Ste 250
Bingham Farms, MI 48025
(248)792-7557 (phone)
(248)792-7303 (fax)
Caseaction@Mungoatlaw.com

JURY DEMAND

NOW COMES Plaintiff, Marcus Wells, by and through his attorneys, and hereby demands
a trial by jury of the issues in the above-captioned cause of action.
Respectfully submitted,

MUNGO & MUNGO AT LAW, PLLC

/s/ Leonard Mungo
Dated: May 27, 2021 Attomey for Plaintiff

Leonard Mungo (P43562)
31700 Telegraph Rd., Suite 250
Bingham Farms, MI 48025
(248) 792-7557 Office Phone
(248) 792-7303 Fax
caseaction@mungoatlaw.com
